DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.   Applicant’s election without traverse of Group I and the species of C1-INH and kidney allograft in the Response to Restriction Requirement, filed 05/02/2022 is acknowledged.

    Applicant’s election that the “methods does not comprise additional steps” as a species is acknowledged. 

     Claims 21 and 26-28 are under consideration as being drawn to the elected invention / species.

     Claims 22-25, 29, 30, 32 and 33 have been withdrawn from consideration as being drawn to non-elected groups / species.

      Claims 1-20 and 31 have been canceled previously.

3.  Priority

    It appears that the effective priority date of the instant claims is that of the priority document USSN 61/907,550, filed 11/22/2013.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
      A person shall be entitled to a patent unless –

     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention.




6.  Claims 21 and 26-28 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Tillou et al. (Kidney International 78: 152-159, 2010) (1449; #C93) (see entire document).

    Tillou et al. teach the administration of recombinant human C1-inhibitors prevent acute antibody-mediated rejection (AAMR) in alloimmunized baboons with respect to a kidney allograft (see Abstract, Results and Discussion), which is closed to hyperacute rejection described in presensitized patients ABO-incompatible transplantation and xenotransplantation as well as other conditions, including antibody-mediated renal disease such as lupus nephropathy and vascularitis as well as lowering donor specific antibodies and/or eliminating secreting and memory B cells to improve the overall impact of AAMR (e.g., see Discussion).
     (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

    With respect to C1-INH, 
     the patentability of a product does not depend on its method of production.
    See MPEP 2113.

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     It is noted that the recitation of “sufficient to provide a long-lasting therapeutic effect”, “wherein the subject exhibits early improvement in renal function” and “wherein the long-lasting therapeutic effect comprises the treatment or prevention of chronic or transplant glomerulopathy” do not recite any additional active method steps, but simply state a characterization or conclusion of the results of those steps positively recited.
 
7.  Claims 21 and 26-28 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Clinical Trial NCT01147302 (10/22/2010) (1449; #C19**) (see entire document).

    The Clinical Trial sets forth A Pilot Study to Evaluate the Use of C1 Esterase Inhibition with CINRYZE (C1 esterase inhibitor in Patients With Acute Antibody-Mediated Rejection in Recipients of Donor-Sensitized Kidney Transplants (see entire document).

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

    With respect to C1-INH,
    the patentability of a product does not depend on its method of production.
    See MPEP 2113.

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     It is noted that the recitation of “sufficient to provide a long-lasting therapeutic effect”, “wherein the subject exhibits early improvement in renal function” and “wherein the long-lasting therapeutic effect comprises the treatment or prevention of chronic or transplant glomerulopathy” do not recite any additional active method steps, but simply state a characterization or conclusion of the results of those steps positively recited.
 
    For the record, this is same study as set forth in Clinical Trial NCT01147302 (11/18/2013) (1449; #1).

8.  Claims 21 and 26-28 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Clinical Trial NCT01035593 (02/15/2012) (1449; #21) (see entire document).

    The Clinical Trial sets forth a study assess the safety, tolerability and efficacy of rhC1INH in renal recipients with biopsy-confirmed antibody-mediated rejection (AMR) within 30 days of renal transplantation. 
    This study will combine the investigational drug rhC1INH with a standard regimen of plasmapheresis and IVIG and compare this to plasmapheresis and IVIG alone,
    including 100 u/kg of rhC1INH daily for 7 consecutive days.

    Plasmapheresis is a process in which the liquid part of the blood, or plasma, is separated from the blood cells, where plasma can contain antibodies that attack the immune system, where, in turn, a machine is used to remove the affected plasma and replace it with good plasma or a plasma substitute. 
   
     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

    With respect to both C1-INH and fresh frozen plasma, 
    the patentability of a product does not depend on its method of production.  
    See MPEP 2113.

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     It is noted that the recitation of “sufficient to provide a long-lasting therapeutic effect”, “wherein the subject exhibits early improvement in renal function” and “wherein the long-lasting therapeutic effect comprises the treatment or prevention of chronic or transplant glomerulopathy” do not recite any additional active method steps, but simply state a characterization or conclusion of the results of those steps positively recited.
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 21 and 26-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,895,428 (1449; #A5). 

   The patented claims anticipate treating AMR of an organ / kidney transplant comprising administering C1-INH.

11.  No claim allowed.
    







 
12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
May 11, 2022